Exhibit 10.2

 

SUBSCRIPTION AGREEMENT

 

VectoIQ Acquisition Corp. 

1354 Flagler Drive 

Mamaroneck, NY 10543

 

Ladies and Gentlemen:

 

In connection with the proposed business combination (the “Transaction”) between
VectoIQ Acquisition Corp., a Delaware corporation (the “Company”), and Nikola
Corporation, a Delaware corporation (“Nikola”), the undersigned desires to
subscribe for and purchase from the Company, and the Company desires to sell to
the undersigned, that number of shares of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”), set forth on the signature page hereof
for a purchase price of $10.00 per share (the “Per Share Price” and the
aggregate of such Per Share Price for all Shares subscribed for by the
undersigned being referred to herein as the “Purchase Price”), on the terms and
subject to the conditions contained herein. In connection with the Transaction,
certain other “accredited investors” (as defined in rule 501 under the
Securities Act of 1933, as amended (the “Securities Act”)) have entered into
separate subscription agreements with the Company (the “Other Subscription
Agreements”), pursuant to which such investors have, together with the
undersigned pursuant to this Subscription Agreement, agreed to purchase an
aggregate of 52,500,000 shares of Common Stock at the Per Share Price (each such
investor, including the undersigned, a “Subscriber” and together, the
“Subscribers”). In connection therewith, the undersigned and the Company agree
as follows:

 

1.            Subscription. Subject to the immediately succeeding paragraph, the
undersigned hereby irrevocably subscribes for and agrees to purchase from the
Company such number of shares of Common Stock as is set forth on the signature
page of this Subscription Agreement on the terms and subject to the conditions
provided for herein (the “Shares”). The undersigned understands and agrees that
the Company reserves the right to accept or reject the undersigned’s
subscription for the Shares for any reason or for no reason, in whole or in
part, at any time prior to its acceptance by the Company, and the same shall be
deemed to be accepted by the Company only when this Subscription Agreement is
signed by a duly authorized person by or on behalf of the Company; the Company
may do so in counterpart form. In the event of rejection of the entire
subscription by the Company or the termination of this subscription in
accordance with the terms hereof, the undersigned’s payment hereunder will be
returned promptly to the undersigned along with this Subscription Agreement, and
this Subscription Agreement shall have no force or effect.

 



 

 

 

2.            Closing. The closing of the sale of the Shares contemplated hereby
(the “Subscription Closing”) is contingent upon the substantially concurrent
consummation of the Transaction (the “Transaction Closing”). The Subscription
Closing shall occur on the date of, and immediately prior to, the consummation
of the Transaction (the “Transaction Closing Date”). Not less than five
(5) business days prior to the scheduled Transaction Closing Date, the Company
shall provide written notice to the undersigned (the “Closing Notice”) (i) of
such scheduled Transaction Closing Date, and (ii) that the Company reasonably
expects all conditions to the closing of the Transaction to be satisfied or
waived. On the Transaction Closing Date, the Company shall deliver to the
undersigned (i) the Shares in book-entry form, or, if required by the
undersigned, certificated form, free and clear of any liens or other
restrictions whatsoever (other than those arising under state or federal
securities laws or as set forth herein), in the name of the undersigned (or its
nominee in accordance with its delivery instructions) or to a custodian
designated by the undersigned, as applicable, and (ii) a copy of the records of
the Company’s transfer agent showing the undersigned (or such nominee or
custodian) as the owner of the Shares on and as of the Transaction Closing Date.
Upon delivery of the Shares to the undersigned (or its nominee or custodian, if
applicable), the undersigned shall deliver to the Company the Purchase Price for
the Shares by wire transfer of U.S. dollars in immediately available funds to
the account specified by the Company in the Closing Notice. If the Transaction
Closing does not occur on the same day as the Subscription Closing, the Company
shall promptly (but not later than one (1) business day thereafter (or two
(2) business days thereafter if the Company reasonably believes the Transaction
Closing will occur within two (2) business days after the Transaction Closing
Date identified in the Closing Notice)) return the Purchase Price to the
undersigned by wire transfer of U.S. dollars in immediately available funds to
the account specified by the undersigned, and any book-entries and, if
applicable, certificated shares, shall be deemed cancelled (and, in the case of
certificated shares, the undersigned shall promptly return such certificates to
the Company or, as directed by the Company, to the Company’s representative or
agent). At the request of the Company, the Subscription Closing, including the
issuance of Shares to the undersigned, shall occur on the business day
immediately preceding the Transaction Closing Date, notwithstanding that the
conditions set forth in Section 3(c) of this Subscription Agreement have not yet
been satisfied or waived, but with the expectation of such conditions being
satisfied or waived on the Transaction Closing Date. In the event such
conditions are not so satisfied or waived or the Transaction Closing does not
occur on the Transaction Closing Date, the Company shall promptly (but not later
than one (1) business day thereafter (or two (2) business days thereafter if the
Company reasonably believes the Transaction Closing will occur within two
(2) business days after the Transaction Closing Date identified in the Closing
Notice) return the Purchase Price to the undersigned by wire transfer of U.S.
dollars in immediately available funds to the account specified by Subscriber,
and any book-entries and, if applicable, certificated shares shall be deemed
cancelled (and, in the case of certificated shares, the undersigned shall
promptly return such certificates to the Company or, as directed by the Company,
to the Company’s representative or agent). If this Subscription Agreement
terminates following the delivery by the undersigned of the Purchase Price for
the Shares, the Company shall promptly (but not later than one (1) business day
thereafter) return the Purchase Price to the undersigned.

 

3.            Closing Conditions.

 

a.            The obligations of the Company to consummate the transactions
contemplated hereunder are subject to the conditions that, at the Subscription
Closing:

 

i.all representations and warranties of the undersigned contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Material Adverse Effect (as defined herein), which representations and
warranties shall be true in all respects) at and as of the Subscription Closing,
and consummation of the Subscription Closing shall constitute a reaffirmation by
the undersigned of each of the representations, warranties and agreements of
such party contained in this Subscription Agreement as of the Subscription
Closing, but in each case without giving effect to consummation of the
Transaction; and

 



2

 

 

ii.the undersigned shall have performed or complied in all material respects
with all agreements and covenants required by this Subscription Agreement.

 

b.            The obligations of the undersigned to consummate the transactions
contemplated hereunder are subject to the conditions that, at the Subscription
Closing:

 

i.all representations and warranties of the Company contained in this
Subscription Agreement shall be true and correct in all material respects (other
than representations and warranties that are qualified as to materiality or
Material Adverse Effect (as defined herein), which representations and
warranties shall be true in all respects) at and as of the Subscription Closing,
and consummation of the Subscription Closing shall constitute a reaffirmation by
the Company of each of the representations, warranties and agreements of such
party contained in this Subscription Agreement as of the Subscription Closing,
but in each case without giving effect to consummation of the Transaction;

 

ii.the Company shall have performed or complied in all material respects with
all agreements and covenants required by this Subscription Agreement; and

 

iii.the terms of the Transaction Agreement (as defined below) shall not have
been amended in a manner that is materially adverse to the undersigned as a
shareholder of the Company, including, without limitation, any amendment or
waiver of any material representation or covenant of the Company relating to the
financial position or outstanding indebtedness of the Company.

 

c.            The obligations of each of the Company and the undersigned to
consummate the transactions contemplated hereunder are subject to the conditions
that, at the Subscription Closing:

 

i.no governmental authority shall have enacted, issued, promulgated, enforced or
entered any judgment, order, law, rule or regulation (whether temporary,
preliminary or permanent) which is then in effect and has the effect of making
consummation of the transactions contemplated hereby illegal or otherwise
restraining or prohibiting consummation of the transactions contemplated hereby,
and no governmental authority shall have instituted or threatened in writing a
proceeding seeking to impose any such restraint or prohibition; and

 

ii.all conditions precedent to the closing of the Transaction, including the
approval of the Company’s stockholders, shall have been satisfied or waived
(other than those conditions which, by their nature, are to be satisfied at the
closing of the Transaction).

 



3

 

 

4.            Further Assurances. At the Subscription Closing, the parties
hereto shall execute and deliver such additional documents and take such
additional actions as the parties reasonably may deem to be practical and
necessary in order to consummate the subscription as contemplated by this
Subscription Agreement.

 

5.            Company Representations and Warranties. The Company represents and
warrants to the undersigned that:

 

a.            The Company has been duly incorporated, is validly existing and is
in good standing under the laws of the State of Delaware, with corporate power
and authority to own, lease and operate its properties and conduct its business
as presently conducted.

 

b.            The Shares have been duly authorized and, when issued and
delivered to the undersigned against full payment therefor in accordance with
the terms of this Subscription Agreement, the Shares will be validly issued,
fully paid and non-assessable and will not have been issued in violation of or
subject to any preemptive or similar rights created under the Company’s Amended
and Restated Certificate of Incorporation or under the laws of the State of
Delaware.

 

c.            The Shares are not, and following the Transaction Closing and the
Subscription Closing will not be, subject to any Transfer Restriction. The term
“Transfer Restriction” means any condition to or restriction on the ability of
the undersigned to pledge, sell, assign or otherwise transfer the Shares under
any organizational document, policy or agreement of, by or with the Company, but
excluding the restrictions on transfer described in paragraph 6(c) of this
Subscription Agreement with respect to the status of the Shares as “restricted
securities” pending their registration for resale under the Securities Act of
1933, as amended (the “Securities Act”) in accordance with the terms of this
Subscription Agreement.

 

d.            This Subscription Agreement has been duly authorized, executed and
delivered by the Company and is enforceable in accordance with its terms, except
as may be limited or otherwise affected by (i) bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium or other laws relating to or
affecting the rights of creditors generally, and (ii) principles of equity,
whether considered at law or equity.

 

e.            The issuance and sale of the Shares and the compliance by the
Company with all of the provisions of this Subscription Agreement and the
consummation of the transactions herein will not conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, or result in the creation or imposition of any lien, charge or
encumbrance upon any of the property or assets of the Company or any of its
subsidiaries pursuant to the terms of (i) any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
the Company or any of its subsidiaries is a party or by which the Company or any
of its subsidiaries is bound or to which any of the property or assets of the
Company is subject, which would have a material adverse effect on the business,
properties, financial condition, stockholders’ equity or results of operations
of the Company (a “Material Adverse Effect”) or materially affect the validity
of the Shares or the legal authority of the Company to comply in all material
respects with the terms of this Subscription Agreement; (ii) result in any
violation of the provisions of the organizational documents of the Company; or
(iii) result in any violation of any statute or any judgment, order, rule or
regulation of any court or governmental agency or body, domestic or foreign,
having jurisdiction over the Company or any of its properties that would have a
Material Adverse Effect or materially affect the validity of the Shares or the
legal authority of the Company to comply with this Subscription Agreement.

 



4

 

 

f.            The Company is not required to obtain any consent, waiver,
authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, self-regulatory organization (including The Nasdaq Stock
Market (“Nasdaq”)) or other person in connection with the execution, delivery
and performance of this Subscription Agreement (including, without limitation,
the issuance of the Shares), other than (i) filings with the Securities and
Exchange Commission (the “Commission”), (ii) filings required by applicable
state securities laws, (iii) filings required by Nasdaq, including with respect
to obtaining shareholder approval, (vi) filings required to consummate the
Transaction as provided under the definitive documents relating to the
Transaction, and (vii) where the failure of which to obtain would not be
reasonably likely to have a Material Adverse Effect or have a material adverse
effect on the Company’s ability to consummate the transactions contemplated
hereby, including the issuance and sale of the Shares.

 

g.            The Company has not received any written communication from a
governmental entity that alleges that the Company is not in compliance with or
is in default or violation of any applicable law, except where such
non-compliance, default or violation would not be reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect.

 

h.            The issued and outstanding shares of Common Stock of the Company
are registered pursuant to Section 12(b) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and are listed for trading on Nasdaq under the
symbol “VTIQ” (it being understood that the trading symbol will be changed in
connection with the Transaction Closing). Except as disclosed in the Company’s
filings with the Commission, there is no suit, action, proceeding or
investigation pending or, to the knowledge of the Company, threatened against
the Company by Nasdaq or the Commission, respectively, to prohibit or terminate
the listing of the Company’s Common Stock on Nasdaq or to deregister the Common
Stock under the Exchange Act. The Company has taken no action that is designed
to terminate the registration of the Common Stock under the Exchange Act.

 

i.            Assuming the accuracy of the undersigned’s representations and
warranties set forth in Section 6 of this Subscription Agreement, no
registration under the Securities Act is required for the offer and sale of the
Shares by the Company to the undersigned.

 



5

 

 

j.            A copy of each form, report, statement, schedule, prospectus,
proxy, registration statement and other document, if any, filed by the Company
with the Commission since its initial registration of the Common Stock under the
Exchange Act (the “SEC Documents”) is available to the undersigned via the
Commission’s EDGAR system. None of the SEC Documents contained, when filed or,
if amended, as of the date of such amendment with respect to those disclosures
that are amended, any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, that with respect to the information about the Company’s
affiliates contained in the Schedule 14A and related proxy materials (or other
SEC document) to be filed by the Company the representation and warranty in this
sentence is made to the Company’s knowledge. The Company has timely filed each
report, statement, schedule, prospectus, and registration statement that the
Company was required to file with the Commission since its initial registration
of the Common Stock under the Exchange Act. There are no material outstanding or
unresolved comments in comment letters from the staff of the Division of
Corporation Finance (the “Staff”) of the Commission with respect to any of the
SEC Documents.

 

k.            Except for such matters as have not had and would not be
reasonably likely to have, individually or in the aggregate, a Material Adverse
Effect, there is no (i) action, suit, claim or other proceeding, in each case by
or before any governmental authority pending, or, to the knowledge of the
Company, threatened against the Company or (ii) judgment, decree, injunction,
ruling or order of any governmental entity or arbitrator outstanding against the
Company.

 

l.            Other than the Other Subscription Agreements, the Company has not
entered into any side letter or similar agreement with any Subscriber in
connection with such Subscriber’s direct or indirect investment in the Company
or with or any other investor, and such Other Subscription Agreements have not
been amended in any material respect following the date of this Subscription
Agreement and reflect the same Per Share Purchase Price and terms that are no
more favorable to such Subscriber thereunder than the terms of this Subscription
Agreement. The Company has not agreed and will not agree to issue any warrants
to any person in connection with the Transaction.

 

6.            Subscriber Representations and Warranties. The undersigned
represents and warrants to the Company that:

 

a.            The undersigned is (i) a “qualified institutional buyer” (as
defined under the Securities Act) or (ii) an institutional “accredited investor”
(within the meaning of Rule 501(a) under the Securities Act), in each case,
satisfying the requirements set forth on Schedule A, and is acquiring the Shares
only for his, her or its own account and not for the account of others, and not
on behalf of any other account or person or with a view to, or for offer or sale
in connection with, any distribution thereof in violation of the Securities Act
(and shall provide the requested information on Schedule A following the
signature page hereto). Accordingly, the undersigned understands that the
offering of the Shares meets the exemptions from filing under FINRA
Rule 5123(b)(1)(C) or (J). The undersigned is not an entity formed for the
specific purpose of acquiring the Shares.

 

b.            The undersigned (i) is an institutional account as defined in
FINRA Rule 4512(c), (ii) is a sophisticated investor, experienced in investing
in private equity transactions and capable of evaluating investment risks
independently, both in general and with regard to all transactions and
investment strategies involving a security or securities and (iii) has exercised
independent judgment in evaluating its participation in the purchase of the
Shares. Accordingly, the undersigned understands that the offering meets (x) the
exemptions from filing under FINRA Rule 5123(b)(1)(A) and (y) the institutional
customer exemption under FINRA Rule 2111(b).

 



6

 

 

c.            The undersigned understands that the Shares are being offered in a
transaction not involving any public offering within the meaning of the
Securities Act and that the Shares have not been registered under the Securities
Act. The undersigned understands that the Shares may not be resold, transferred,
pledged or otherwise disposed of by the undersigned absent an effective
registration statement under the Securities Act except (i) to the Company or a
subsidiary thereof, (ii) to non-U.S. persons pursuant to offers and sales that
occur outside the United States within the meaning of Regulation S under the
Securities Act or (iii) pursuant to another applicable exemption from the
registration requirements of the Securities Act, and in each of cases (i) and
(iii) in accordance with any applicable securities laws of the states and other
jurisdictions of the United States, and that any certificates or book-entry
positions representing the Shares shall contain a legend to such effect. The
undersigned acknowledges that the Shares will not be eligible for resale
pursuant to Rule 144A promulgated under the Securities Act. The undersigned
understands and agrees that the Shares will be subject to the foregoing transfer
restrictions and, as a result of these transfer restrictions, the undersigned
may not be able to readily resell the Shares and may be required to bear the
financial risk of an investment in the Shares for an indefinite period of time.
The undersigned understands that it has been advised to consult legal counsel
prior to making any offer, resale, pledge or transfer of any of the Shares.

 

d.            The undersigned understands and agrees that the undersigned is
purchasing Shares directly from the Company. The undersigned further
acknowledges that there have been no representations, warranties, covenants and
agreements made to the undersigned by the Company, its officers or directors, or
any other party to the Transaction or person or entity, expressly or by
implication, other than those representations, warranties, covenants and
agreements included in this Subscription Agreement.

 

e.            Either (i) the undersigned is not a Benefit Plan Investor as
contemplated by the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or (ii) the undersigned’s acquisition and holding of the Shares will
not constitute or result in a non-exempt prohibited transaction under
Section 406 of ERISA, Section 4975 of the Internal Revenue Code of 1986, as
amended, or any applicable similar law.

 

f.            The undersigned acknowledges and agrees that the undersigned has
received and has had an adequate opportunity to review, such financial and other
information as the undersigned deems necessary in order to make an investment
decision with respect to the Shares and made its own assessment and is satisfied
concerning the relevant tax and other economic considerations relevant to the
undersigned’s investment in the Shares. Without limiting the generality of the
foregoing, the undersigned acknowledges that it has reviewed the documents
provided to the undersigned by the Company. The undersigned represents and
agrees that the undersigned and the undersigned’s professional advisor(s), if
any, have had the full opportunity to ask such questions, receive such answers
and obtain such information as the undersigned and such undersigned’s
professional advisor(s), if any, have deemed necessary to make an investment
decision with respect to the Shares. The undersigned further acknowledges that
the information provided to the undersigned is preliminary and subject to
change, and that any changes to such information, including, without limitation,
any changes based on updated information or changes in terms of the Transaction,
shall in no way affect the undersigned’s obligation to purchase the Shares
hereunder.

 



7

 

 

g.            The undersigned became aware of this offering of the Shares solely
by means of direct contact between the undersigned and the Company or a
representative of the Company, and the Shares were offered to the undersigned
solely by direct contact between the undersigned and the Company or a
representative of the Company. The undersigned did not become aware of this
offering of the Shares, nor were the Shares offered to the undersigned, by any
other means. The undersigned acknowledges that the Company represents and
warrants that the Shares (i) were not offered by any form of general
solicitation or general advertising and (ii) are not being offered in a manner
involving a public offering under, or in a distribution in violation of, the
Securities Act, or any state securities laws.

 

h.            The undersigned acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Shares. The
undersigned is able to fend for himself, herself or itself in the transactions
completed herein, has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Shares and has the ability to bear the economic risks of such investment in
the Shares and can afford a complete loss of such investment. The undersigned
has sought such accounting, legal and tax advice as the undersigned has
considered necessary to make an informed investment decision.

 

i.            Alone, or together with any professional advisor(s), the
undersigned has adequately analyzed and fully considered the risks of an
investment in the Shares and determined that the Shares are a suitable
investment for the undersigned and that the undersigned is able at this time and
in the foreseeable future to bear the economic risk of a total loss of the
undersigned’s investment in the Company. The undersigned acknowledges
specifically that a possibility of total loss exists.

 

j.            In making its decision to purchase the Shares, the undersigned has
relied solely upon independent investigation made by the undersigned and the
representations, warranties and covenants contained herein. Without limiting the
generality of the foregoing, the undersigned has not relied on any statements or
other information provided by the Placement Agents (as defined below) concerning
the Company or the Shares or the offer and sale of the Shares.

 

k.            The undersigned understands and agrees that no federal or state
agency has passed upon or endorsed the merits of the offering of the Shares or
made any findings or determination as to the fairness of this investment.

 

l.            The undersigned has been duly formed or incorporated and is
validly existing in good standing under the laws of its jurisdiction of
incorporation or formation.

 



8

 

 

m.            The execution, delivery and performance by the undersigned of this
Subscription Agreement are within the powers of the undersigned, have been duly
authorized and will not constitute or result in a breach or default under or
conflict with any order, ruling or regulation of any court or other tribunal or
of any governmental commission or agency, or any agreement or other undertaking,
to which the undersigned is a party or by which the undersigned is bound, and,
if the undersigned is not an individual, will not violate any provisions of the
undersigned’s charter documents, including, without limitation, its
incorporation or formation papers, bylaws, indenture of trust or partnership or
operating agreement, as may be applicable. The signature on this Subscription
Agreement is genuine, and the signatory, if the undersigned is an individual,
has legal competence and capacity to execute the same or, if the undersigned is
not an individual, the signatory has been duly authorized to execute the same,
and this Subscription Agreement constitutes a legal, valid and binding
obligation of the undersigned, enforceable against the undersigned in accordance
with its terms.

 

n.            Neither the due diligence investigation conducted by the
undersigned in connection with making its decision to acquire the Shares nor any
representations and warranties made by the undersigned herein shall modify,
amend or affect the undersigned’s right to rely on the truth, accuracy and
completeness of the Company’s representations and warranties contained herein.

 

o.            The undersigned is not (i) a person or entity named on the List of
Specially Designated Nationals and Blocked Persons administered by the U.S.
Treasury Department’s Office of Foreign Assets Control (“OFAC”) or in any
Executive Order issued by the President of the United States and administered by
OFAC (“OFAC List”), or a person or entity prohibited by any OFAC sanctions
program, (ii) a Designated National as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515, or (iii) a non-U.S. shell bank or providing
banking services indirectly to a non-U.S. shell bank (collectively, a
“Prohibited Investor”). The undersigned agrees to provide law enforcement
agencies, if requested thereby, such records as required by applicable law,
provided that the undersigned is permitted to do so under applicable law. If the
undersigned is a financial institution subject to the Bank Secrecy Act (31
U.S.C. Section 5311 et seq.) (the “BSA”), as amended by the USA PATRIOT Act of
2001 (the “PATRIOT Act”), and its implementing regulations (collectively, the
“BSA/PATRIOT Act”), the undersigned maintains policies and procedures reasonably
designed to comply with applicable obligations under the BSA/PATRIOT Act.  To
the extent required, it maintains policies and procedures reasonably designed
for the screening of its investors against the OFAC sanctions programs,
including the OFAC List. To the extent required, it maintains policies and
procedures reasonably designed to ensure that the funds held by the undersigned
and used to purchase the Shares were legally derived.

 

p.            No disclosure or offering document has been prepared by Morgan
Stanley & Co. LLC or Cowen and Company, LLC (collectively, the “Placement
Agents”) or any of their respective affiliates in connection with the offer and
sale of the Shares.

 

q.            The Placement Agents and their respective directors, officers,
employees, representatives and controlling persons have made no independent
investigation with respect to the Company or the Shares or the accuracy,
completeness or adequacy of any information supplied to the undersigned by the
Company.

 

r.            In connection with the issue and purchase of the Shares, the
Placement Agents have not acted as the undersigned’s financial advisor or
fiduciary.

 



9

 

 

s.            If the undersigned is a resident of Canada, the undersigned hereby
declares, represents, warrants and agrees as set forth in the attached Schedule
B.

 

7.            Registration Rights.

 

a.            In the event that the Shares are not registered in connection with
the consummation of the Transaction, the Company agrees that, within forty-five
(45) calendar days after the consummation of the Transaction (the “Filing
Deadline”), the Company will file with the Commission (at the Company’s sole
cost and expense) a registration statement (the “Registration Statement”)
registering such resale, and the Company shall use its commercially reasonable
efforts to have the Registration Statement declared effective as soon as
practicable after the filing thereof, but no later than the 60th calendar day
(or 120th calendar day if the Commission notifies the Company that it will
“review” the Registration Statement) following the Filing Deadline (such date,
the “Effectiveness Date”); provided, however, that the Company’s obligations to
include the Shares in the Registration Statement are contingent upon the
undersigned furnishing in writing to the Company such information regarding the
undersigned, the securities of the Company held by the undersigned and the
intended method of disposition of the Shares as shall be reasonably requested by
the Company to effect the registration of the Shares, and shall execute such
documents in connection with such registration as the Company may reasonably
request that are customary of a selling stockholder in similar situations. The
Company will use its commercially reasonable efforts to maintain the continuous
effectiveness of the Registration Statement until the earliest of (i) the date
on which the Shares may be resold without volume or manner of sale limitations
pursuant to Rule 144 promulgated under the Securities Act, (ii) the date on
which such Shares have actually been sold and (iii) the date which is two years
after the Subscription Closing. For purposes of clarification, any failure by
the Company to file the Registration Statement by the Filing Deadline or to
effect such Registration Statement by the Effectiveness Date shall not otherwise
relieve the Company of its obligations to file or effect the Registration
Statement set forth in this Section 7.

 



10

 

 

b.            The Company further agrees that, in the event that (i) the
Registration Statement is not filed with the Commission on or prior to the
Filing Deadline, (ii) the Registration Statement has not been declared effective
by the Commission by the Effectiveness Date, (iii) after such Registration
Statement is declared effective by the Commission, (A) such Registration
Statement ceases for any reason (including without limitation by reason of a
stop order, or the Company’s failure to update the Registration Statement), to
remain continuously effective as to all Shares for which it is required to be
effective or (B) a Subscriber is not permitted to utilize the Registration
Statement to resell its Shares (in each case of (A) and (B), (x) other than
within the time period(s) permitted by this Agreement and (y) excluding by
reason of a post-effective amendment required in connection with the Company’s
filing of an amendment thereto (a “Special Grace Period”), which Special Grace
Period shall not be treated as a Registration Default (as defined below)), or
(iv) after the date six months following the Transaction Closing Date, and only
in the event the Registration Statement is not effective or available to sell
all of the Shares, the Company fails to file with the Commission any required
reports under Section 13 or 15(d) of the Exchange Act such that it is not in
compliance with Rule 144(c)(1) (or Rule 144(i)(2), if applicable), as a result
of which the Subscribers who are not affiliates are unable to sell their Shares
without restriction under Rule 144 (or any successor thereto) (each such event
referred to in clauses (i) through (iv), a “Registration Default” and, for
purposes of such clauses, the date on which such Registration Default occurs, a
“Default Date”), then in addition to any other rights such Subscriber may have
hereunder or under applicable law, on each such Default Date and on each monthly
anniversary of each such Default Date (if the applicable Registration Default
shall not have been cured by such date) until the applicable Registration
Default is cured, the Company shall pay to each Subscriber an amount in cash, as
partial liquidated damages and not as a penalty (“Liquidated Damages”), equal to
0.5% of the aggregate Purchase Price paid by the Subscriber pursuant to this
Subscription Agreement for any Shares held by the Subscriber on the Default
Date; provided, however, that if such Subscriber fails to provide the Company
with any information requested by the Company that is required to be provided in
such Registration Statement with respect to such Subscriber as set forth herein,
then, for purposes of this Section 7, the Filing Date or Effectiveness Date, as
applicable, for a Registration Statement with respect to such Subscriber shall
be extended until two (2) Business Days following the date of receipt by the
Company of such required information from such Subscriber; and in no event shall
the Company be required hereunder to pay to such Subscriber pursuant to this
Subscription Agreement an aggregate amount that exceeds 5.0% of the aggregate
Purchase Price paid by such Subscriber for its Shares. The Liquidated Damages
pursuant to the terms hereof shall apply on a daily pro-rata basis for any
portion of a month prior to the cure of a Registration Default, except in the
case of the first Default Date. The Company shall deliver the cash payment to
such Subscriber with respect to any Liquidated Damages by the fifth Business Day
after the date payable. If the Company fails to pay said cash payment to such
Subscriber in full by the fifth Business Day after the date payable, the Company
will pay interest thereon at a rate of 5.0% per annum (or such lesser maximum
amount that is permitted to be paid by applicable law, and calculated on the
basis of a year consisting of 360 days) to such Subscriber, accruing daily from
the date such Liquidated Damages are due until such amounts, plus all such
interest thereon, are paid in full. Notwithstanding the foregoing, nothing shall
preclude any Subscriber from pursuing or obtaining any available remedies at
law, specific performance or other equitable relief with respect to this
Section 7 in accordance with applicable law. The parties agree that
notwithstanding anything to the contrary herein, no Liquidated Damages shall be
payable to any Subscriber with respect to any period during which all of such
Subscriber’s Shares may be sold by such Subscriber without volume or manner of
sale restrictions under Rule 144 and the Company is in compliance with the
current public information requirements under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable).

 



11

 

 

c.            Notwithstanding anything to the contrary in this Subscription
Agreement, the Company shall be entitled to delay or postpone the effectiveness
of the Registration Statement, and from time to time to require any Subscriber
not to sell under the Registration Statement or to suspend the effectiveness
thereof, if the negotiation or consummation of a transaction by the Company or
its subsidiaries is pending or an event has occurred, which negotiation,
consummation or event, the Company’s board of directors reasonably believes,
upon the advice of legal counsel, would require additional disclosure by the
Company in the Registration Statement of material information that the Company
has a bona fide business purpose for keeping confidential and the non-disclosure
of which in the Registration Statement would be expected, in the reasonable
determination of the Company’s board of directors, upon the advice of legal
counsel, to cause the Registration Statement to fail to comply with applicable
disclosure requirements (each such circumstance, a “Suspension Event”);
provided, however, that the Company may not delay or suspend the Registration
Statement on more than two occasions or for more than sixty (60) consecutive
calendar days, or more than ninety (90) total calendar days, in each case during
any twelve-month period. Upon receipt of any written notice from the Company of
the happening of any Suspension Event (which notice shall not contain material
non-public information) during the period that the Registration Statement is
effective or if as a result of a Suspension Event the Registration Statement or
related prospectus contains any untrue statement of a material fact or omits to
state any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made (in
the case of the prospectus) not misleading, each Subscriber agrees that (i) it
will immediately discontinue offers and sales of the Shares under the
Registration Statement (excluding, for the avoidance of doubt, sales conducted
pursuant to Rule 144) until such Subscriber receives copies of a supplemental or
amended prospectus (which the Company agrees to promptly prepare) that corrects
the misstatement(s) or omission(s) referred to above and receives notice that
any post-effective amendment has become effective or unless otherwise notified
by the Company that it may resume such offers and sales, and (ii) it will
maintain the confidentiality of any information included in such written notice
delivered by the Company unless otherwise required by law or subpoena. If so
directed by the Company, each Subscriber will deliver to the Company or, in such
Subscriber’s sole discretion destroy, all copies of the prospectus covering the
Shares in such Subscriber’s possession; provided, however, that this obligation
to deliver or destroy all copies of the prospectus covering the Shares shall not
apply (i) to the extent such Subscriber is required to retain a copy of such
prospectus (a) in order to comply with applicable legal, regulatory,
self-regulatory or professional requirements or (b) in accordance with a bona
fide pre-existing document retention policy or (ii) to copies stored
electronically on archival servers as a result of automatic data back-up.

 

d.            The Company shall, notwithstanding any termination of this
Subscription Agreement, indemnify, defend and hold harmless each Subscriber (to
the extent a seller under the Registration Statement), the officers, directors
and agents of each of them, and each person who controls such Subscriber (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) to the fullest extent permitted by applicable law, from and against any and
all losses, claims, damages, liabilities, costs (including, without limitation,
reasonable attorneys’ fees) and expenses (collectively, “Losses”), as incurred,
that arise out of or are based upon (i) any untrue or alleged untrue statement
of a material fact contained in the Registration Statement, any prospectus
included in the Registration Statement or any form of prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, or arising out
of or relating to any omission or alleged omission to state a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any prospectus or form of prospectus or supplement thereto, in light
of the circumstances under which they were made) not misleading, or (ii) any
violation or alleged violation by the Company of the Securities Act, Exchange
Act or any state securities law or any rule or regulation thereunder, in
connection with the performance of its obligations under this Section 7, except
to the extent, but only to the extent, that such untrue statements, alleged
untrue statements, omissions or alleged omissions are based upon information
regarding such Subscriber furnished in writing to the Company by such Subscriber
expressly for use therein or such Subscriber has omitted a material fact from
such information or otherwise violated the Securities Act, Exchange Act or any
state securities law or any rule or regulation thereunder; provided, however,
that the indemnification contained in this Section 7 shall not apply to amounts
paid in settlement of any Losses if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld,
conditioned or delayed), nor shall the Company be liable for any Losses to the
extent they arise out of or are based upon a violation which occurs (A) in
reliance upon and in conformity with written information furnished by a
Subscriber, (B) in connection with any failure of such person to deliver or
cause to be delivered a prospectus made available by the Company in a timely
manner, (C) as a result of offers or sales effected by or on behalf of any
person by means of a freewriting prospectus (as defined in Rule 405) that was
not authorized in writing by the Company, or (D) in connection with any offers
or sales effected by or on behalf of a Subscriber in violation of
Section 7(c) hereof. The Company shall notify such Subscriber promptly of the
institution, threat or assertion of any proceeding arising from or in connection
with the transactions contemplated by this Section 7 of which the Company is
aware. Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of an indemnified party and shall survive the
transfer of the Shares by such Subscriber.

 



12

 

 

e.            Each Subscriber shall, severally and not jointly, indemnify and
hold harmless the Company, its directors, officers, agents and employees, and
each person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act), to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, arising
out of or are based upon any untrue or alleged untrue statement of a material
fact contained in any Registration Statement, any prospectus included in the
Registration Statement, or any form of prospectus, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent, that such untrue statements or omissions are based upon
information regarding such Subscriber furnished in writing to the Company by
such Subscriber expressly for use therein; provided, however, that the
indemnification contained in this Section 7 shall not apply to amounts paid in
settlement of any Losses if such settlement is effected without the consent of
such Subscriber (which consent shall not be unreasonably withheld, conditioned
or delayed). In no event shall the liability of any Subscriber be greater in
amount than the dollar amount of the net proceeds received by such Subscriber
upon the sale of the Shares giving rise to such indemnification obligation. Each
Subscriber shall notify the Company promptly of the institution, threat or
assertion of any proceeding arising from or in connection with the transactions
contemplated by this Section 7 of which such Subscriber is aware. Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of an indemnified party and shall survive the transfer of the Shares
by such Subscriber.

 

8.            Termination. This Subscription Agreement shall terminate and be
void and of no further force and effect, and all rights and obligations of the
parties hereunder shall terminate without any further liability on the part of
any party in respect thereof, upon the earliest to occur of (a) such time as the
Company notifies the undersigned in writing, or publicly discloses, that it does
not intend to consummate the Transaction, (b) following the execution of a
definitive agreement among the Company and Nikola with respect to the
Transaction (a “Transaction Agreement”), such date and time as such Transaction
Agreement is terminated in accordance with its terms without the Transaction
being consummated, (c) upon the mutual written agreement of each of the parties
hereto to terminate this Subscription Agreement, (d) if any of the conditions to
the Subscription Closing set forth in Section 3 of this Subscription Agreement
are not satisfied or waived on or prior to the Subscription Closing and, as a
result thereof, the transactions contemplated by this Subscription Agreement are
not consummated at the Subscription Closing, (e) if the consummation of the
Transaction shall not have occurred by the earlier of (x) the 10th business day
after the anticipated Transaction Closing Date specified in the Closing Notice,
or (y) July 31, 2020 or (h) if following the execution of the Transaction
Agreement and prior to the consummation of the Transaction, the aggregate amount
of valid and enforceable subscriptions by the Subscribers (including any such
amounts that have been actually funded) is less than $500.0 million; provided
that nothing herein will relieve any party from liability for any willful breach
hereof prior to the time of termination, and each party will be entitled to any
remedies at law or in equity to recover losses, liabilities or damages arising
from such breach. The Company shall promptly notify the undersigned of the
termination of the Transaction Agreement after the termination of such
agreement.

 



13

 

 

9.            Trust Account Waiver. The undersigned acknowledges that the
Company is a blank check company with the powers and privileges to effect a
merger, asset acquisition, reorganization or similar business combination
involving the Company and one or more businesses or assets. The undersigned
further acknowledges that, as described in the Company’s prospectus relating to
its initial public offering dated May 15, 2018 (the “Prospectus”) available at
www.sec.gov, substantially all of the Company’s assets consist of the cash
proceeds of the Company’s initial public offering and private placements of its
securities, and substantially all of those proceeds have been deposited in a
trust account (the “Trust Account”) for the benefit of the Company, its public
stockholders and the underwriters of the Company’s initial public offering. For
and in consideration of the Company entering into this Subscription Agreement,
the receipt and sufficiency of which are hereby acknowledged, the undersigned
hereby irrevocably waives any and all right, title and interest, or any claim of
any kind it has or may have in the future, in or to any monies held in the Trust
Account, and agrees not to seek recourse against the Trust Account, in each
case, as a result of, or arising out of, this Subscription Agreement; provided
that nothing in this Section 9 shall be deemed to limit the undersigned’s right,
title, interest or claim to the Trust Account by virtue of the undersigned’s
record or beneficial ownership of Common Stock of the Company acquired by any
means other than pursuant to this Subscription Agreement.

 

10.            Miscellaneous.

 

a.            The Company shall, no later than 9:00 a.m., New York City time, on
the first (1st) business day immediately following the date of this Subscription
Agreement, issue one or more press releases or file with the Commission a
Current Report on Form 8-K (collectively, the “Disclosure Document”) disclosing
all material terms of the transactions contemplated hereby, the Transaction and
any other material, nonpublic information that the Company has provided to the
undersigned at any time prior to the filing of the Disclosure Document. From and
after the issuance of the Disclosure Document, the undersigned shall not be in
possession of any material, non-public information received from the Company or
any of its officers, directors or employees. Notwithstanding anything in this
Subscription Agreement to the contrary, each party hereto acknowledges and
agrees that without the prior written consent of the other party hereto it will
not publicly make reference to such other party or any of its affiliates (i) in
connection with the Transaction or this Subscription Agreement (provided that
the undersigned may disclose its entry into this Subscription Agreement and the
Purchase Price) or (ii) in any promotional materials, media, or similar
circumstances, except, in each case, as required by law or regulation or at the
request of the Staff of the Commission or regulatory agency or under the
regulations of Nasdaq, including, in the case of the Company (a) as required by
the federal securities law in connection with the Registration Statement,
(b) the filing of this Subscription Agreement (or a form of this Subscription
Agreement) with the Commission and (c) the filing of the Registration Statement
on Form S-4 and Schedule 14A and related materials to be filed by the Company
with respect to the Transaction.

 



14

 

 

b.            Neither this Subscription Agreement nor any rights that may accrue
to the undersigned hereunder (other than the Shares acquired hereunder, if any)
may be transferred or assigned.

 

c.            The Company may request from the undersigned such additional
information as the Company may deem necessary to evaluate the eligibility of the
undersigned to acquire the Shares, and the undersigned shall provide such
information as may reasonably be requested, to the extent readily available and
to the extent consistent with its internal policies and procedures.

 

d.            The undersigned acknowledges that the Company and the Placement
Agents (pursuant to the ultimate sentence of this paragraph) and Nikola will
rely on the acknowledgments, understandings, agreements, representations and
warranties contained in this Subscription Agreement. Prior to the Subscription
Closing, the undersigned agrees to promptly notify the Company if any of the
acknowledgments, understandings, agreements, representations and warranties set
forth herein are no longer accurate. The undersigned agrees that each purchase
by the undersigned of Shares from the Company will constitute a reaffirmation of
the acknowledgments, understandings, agreements, representations and warranties
herein (as modified by any such notice) by the undersigned as of the time of
such purchase. The undersigned further acknowledges and agrees that the
Placement Agents are third-party beneficiaries of the representations and
warranties of the undersigned contained in Sections 6(a), 6(b), 6(c), 6(f),
6(h), 6(p), 6(q) and 6(r) of this Subscription Agreement.

 

e.            The Company is entitled to rely upon this Subscription Agreement
and is irrevocably authorized to produce this Subscription Agreement or a copy
hereof when required by law, regulatory authority or Nasdaq to do so in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

f.            Except if required by law or Nasdaq, without the prior written
consent of the undersigned, the Company shall not, and shall cause its
representatives, including the Placement Agents and their respective
representatives, not to, disclose the existence of this Subscription Agreement
or any negotiations related hereto, or to use the name of the undersigned or any
information provided by the undersigned in connection herewith in or for the
purpose of any marketing activities or materials or for any similar or related
purpose.

 

g.            All the agreements, representations and warranties made by each
party hereto in this Subscription Agreement shall survive the Subscription
Closing.

 



15

 

 

h.            This Subscription Agreement may not be modified, waived or
terminated except by an instrument in writing, signed by the party against whom
enforcement of such modification, waiver, or termination is sought.

 

i.            This Subscription Agreement constitutes the entire agreement, and
supersedes all other prior agreements, understandings, representations and
warranties, both written and oral, among the parties, with respect to the
subject matter hereof. Except as otherwise expressly set forth in subsection
(d) of this Section 11, this Subscription Agreement shall not confer any rights
or remedies upon any person other than the parties hereto, and their respective
successor and assigns.

 

j.            Except as otherwise provided herein, this Subscription Agreement
shall be binding upon, and inure to the benefit of the parties hereto and their
heirs, executors, administrators, successors, legal representatives, and
permitted assigns, and the agreements, representations, warranties, covenants
and acknowledgments contained herein shall be deemed to be made by, and be
binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

k.            If any provision of this Subscription Agreement shall be invalid,
illegal or unenforceable, the validity, legality or enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby and shall continue in full force and effect.

 

l.            This Subscription Agreement may be executed in one or more
counterparts (including by facsimile or electronic mail or in .pdf) and by
different parties in separate counterparts, with the same effect as if all
parties hereto had signed the same document. All counterparts so executed and
delivered shall be construed together and shall constitute one and the same
agreement.

 

m.            The parties hereto agree that irreparable damage would occur in
the event that any of the provisions of this Subscription Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Subscription Agreement and to enforce
specifically the terms and provisions of this Subscription Agreement, this being
in addition to any other remedy to which such party is entitled at law, in
equity, in contract, in tort or otherwise.

 

n.            THIS SUBSCRIPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF
THE LAW OF ANY OTHER STATE. EACH PARTY HERETO HEREBY WAIVES ANY RIGHT TO A JURY
TRIAL IN CONNECTION WITH ANY LITIGATION PURSUANT TO THIS SUBSCRIPTION AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREBY.

 

[SIGNATURE PAGES FOLLOW]

 



16

 

 

IN WITNESS WHEREOF, the undersigned has executed or caused this Subscription
Agreement to be executed by its duly authorized representative as of the date
set forth below.

 

Name of Investor:   State/Country of Formation or Domicile:       By:     Name:
    Title:           Name in which shares are to be registered (if different):  
Date: _______________, 2020

Investor’s EIN:           Business Address-Street:   Mailing Address-Street (if
different):       City, State, Zip:   City, State, Zip:       Attn:
__________________   Attn:                                               
Telephone No.:   Telephone No.: Facsimile No.:   Facsimile No.:       Number of
Shares subscribed for:           Aggregate Subscription Amount: $   Price Per
Share: $10.00

 

You must pay the Subscription Amount by wire transfer of United States dollars
in immediately available funds to the account specified by the Company in the
Closing Notice. To the extent the offering is oversubscribed, the number of
Shares received may be less than the number of Shares subscribed for.

 





 

 

IN WITNESS WHEREOF, VectoIQ Acquisition Corp. has accepted this Subscription
Agreement as of the date set forth below.

 

  VECTOIQ ACQUISITION CORP.       By:       Name:       Title:  

 

Date: ____________, 2020

 





 